ACCEPTED
                                                                                           03-14-00734-CR
                                                                                                  3608753
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                     12/29/2014 5:32:54 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                                NO. 03-14-00734-CR


                                                                          FILED IN
                      In The Third Court of Appeals                3rd COURT OF APPEALS
                                                                        AUSTIN, TEXAS
                                 Austin, Texas                     12/29/2014 5:32:54 PM
                                                                       JEFFREY D. KYLE
                                                                            Clerk



                             BRUCE WAYNE HARKEY
                                      Appellant


                                         v.

                             THE STATE OF TEXAS,
                                      Appellee



                                Cause no. CRS 7 31
          On Appeal from the 33rd Judicial District Court of Llano County,
                                   Llano, Texas




       MOTION FOR EXTENSION OF TIME TO FILE APPELLANT'S BRIEF




TO THE HONORABLE THIRD COURT OF APPEALS:


       Appellant, Bruce Wayne Harkey, pursuant to Rule 10.5 of the Texas Rules


of Appellate Procedure, by and through his attorney of record, requests an
extension of time to file appellant's brief, and in support thereof would show the


court the following:


       1_The reporter's record was filed on December 1, 2014. The clerk's record was

           filed on November 17, 2014.

       2_Under the court's briefing schedule, the appellant's brief is currently due on

           January 5, 2015.

       3_The Court Reporter's Record exceeds ten (10) volumes oftestimony and the

           trial before the jury was approximately one and one-half week in duration.

           More than 100 exhibits were admitted.

       4_The undersigned attorney has an extensive trial practice, both civil and

           criminal. Further, the undersigned counsel has numerous and regular court

           appearances consisting of motions to revoke and suppression hearings.

           Likewise, the undersigned is preparing for several jury trials which are subject

           to being tried within the following sixty (60) days.

       5_ In order to prepare a brief that will be of assistance to the Court, the

          undersigned seeks a 60-day extension of time to file its appellant's brief, so

          that the briefwill be due on March 6, 2015.

       6_This is the first request for an extension of time to file Appellant's brief. This

          extension is not sought solely for delay, but is necessary so that justice can be

          done.

          For these reasons, Appellant respectfully requests that the Court grant this

          motion to extend the time for filing Appellant's brief and allow that brief to be
               filed on or before March 6, 2015. Appellant also requests any other relief to

               which it may be entitled.

                                                               Respectfully submitted,




                                                               ~
                                                               111 E. Jackson Street
                                                               PO Box 398
                                                               Burnet, Texas 78611
                                                               (512)756-5117
                                                               (512) 756-0164 Fax
                                                               State Bar No. 05537100
                                                               Email: rdd@austin. twcbc.com


                                CERTIFICATE OF SERVICE

    I hereby certify that a true and correct copy of the foregoing Motion for Extension of

    Time to File Appellant's Brief has been hand delivered, or sent by U.S. mail, certified

   return receipt requested, or transmitted by telephonic transfer to the counsel for the State,

    Gary W. Bunyard, of the Office of the District Attorney of Llano County, P.O. Box 725,

    Llano, Texas 78643; on this th~ 1~day of      J)   e_   c..~~, 2014.




                                                              RICHARD D. DAVIS

                             CERTIFICATE OF CONFERENCE

The undersigned by his signature below certifies that the District Attorney's Office of the

33RD Judicial District has been contacted and that this motion i